Citation Nr: 1547058	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  13-22 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a partial distal amputation of the left middle finger.

2.  Entitlement to a compensable evaluation for scarring of the left middle finger.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1955 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files.  The Veteran's appellant brief is located in VBMS.

The Veteran's residuals of a partial distal amputation of the left middle finger are currently assigned a single 10 percent rating under Diagnostic Code 5154-7804.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27 (2015).  In this case, there is evidence that the Veteran's disability can be rated under each diagnostic code separately.  Therefore, as reflected on the title page of this decision, the Board will evaluate the partial distal amputation of the left middle finger under Diagnostic Code 5154 and the scarring of the left middle finger under Diagnostic Code 7804.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that a claim is not necessarily limited in scope to a single or particular diagnosis and should be construed "based on the reasonable expectations of the non-expert, self-represented claimant and the evidence developed processing that claim").

The Veteran's appellant brief requests that the Board consider rating this disability under Diagnostic Code 7122 for cold injury residuals.  The appellant is not service connected for cold injury residuals, and there is no competent evidence that the disability was a result of a cold injury, and hence consideration of Diagnostic Code 7122 is not appropriate.  It is more appropriate to rate the disability under the code sections discussed above.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  The Veteran's left middle finger amputation is not manifested a metacarpal resection with more than one-half of the bone lost.

2.  Left middle finger amputation scars are tender and painful.

3.  The appellant's current 10 percent rating is predicated on the presence of pain in the area where the tip of the left middle finger was severed.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for residuals of an amputation of the left middle finger have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.40, 4.71a, Diagnostic Code 5154 (2015).

2.  Assigning a compensable evaluation for scars on the left middle finger would violate the principle against pyramiding.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.14, 4.118, Diagnostic Code 7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In October 2010, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided notice as to how disability ratings and effective dates are assigned.  

VA further fulfilled its duty to assist the Veteran in obtaining relevant evidence to substantiate his claim and by providing a VA examination in October 2010.

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Relevant regulations do not require that all cases show all findings specified by the Schedule; however, findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant, however, may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Pyramiding, that is, evaluating the same disability under different diagnostic codes, is prohibited under 38 C.F.R. § 4.14 (2015), and the United States Court of Appeals for Veterans Claims has held that pyramiding is disfavored "unless the regulation expressly provides otherwise,"  Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010).

Analysis

In September 1956, the Veteran caught his left middle finger in a jointer while woodworking.  See September 1956 Service Treatment Record.  He sustained a crush injury that led to a partial distal amputation of one half of the first phalanx of that finger.  This disorder is currently evaluated as 10 percent disabling.  The appellant is right handed, hence, his left hand is his minor hand.  See October 2010 VA Examination.

Under Diagnostic Code 5154, amputation of the minor long finger with metacarpal resection (more than one-half the bone lost) warrants a 20 percent rating; amputation of the minor long finger without metacarpal resection, at the proximal interphalangeal joint or proximal thereto warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5154.

The October 2010 VA examiner noted the Veteran's left middle finger was one centimeter shorter than his right middle finger.  The clinical impression was that the appellant had a "partial left third distal phalanx amputation."  As there is no evidence showing that the appellant lost more than one-half the long finger bone, the preponderance of the evidence is against entitlement to an increased rating under Diagnostic Code 5154.  As such, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.

Under Diagnostic Code 7804, three or four scars that are unstable or painful warrant a 20 percent rating; one or two scars that are unstable or painful warrant a 10 percent rating.  Note 1 to Diagnostic Code 7804 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  According to Note 2, if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804.

The October 2010 VA examiner noted a one centimeter residual scar along the volar and ulnar aspect of the distal phalanx of the left middle finger.  The scar was well-healed, and the nail bed was normal in appearance.  The examiner noted slight tenderness along the volar aspect, but noted no painful limitation.

The Veteran has reported worsening pain in his left hand, from his thumb and index finger radiating to his wrist and shoulder.  See January 2011 VA Treatment Records.  He has also reported difficulty touching his finger to his thumb, and increasing frequency in episodes of pain.  See January 2012 Veteran Statement.  The file also contains lay observation of the Veteran wincing in pain and inadvertently dropping objects.  See November 2010 Lay Statement.  The Veteran and his friend are competent to report their observations regarding his left middle finger.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds that these statements are credible and probative.  

While the evidence shows that the appellant suffers from a painful scar at the tip of his left middle finger, the evidence also shows that the June 2013 rating decision assigned a 10 percent rating because the "presence of pain in the area where the tip of the finger was severed represents a compensable injury."  The Rating Schedule generally prohibits pyramiding, i.e., evaluating the same disability under different diagnostic codes, 38 C.F.R. § 4.14.  Given that the appellant is already in receipt of a 10 percent rating for pain at the tip where the finger was amputated, assigning a separate rating for a tender and painful scar would violate the principle against pyramiding.  Id.  Hence, the Board finds that entitlement to a separate compensable rating for a scar is not in order.  

The appeal is denied.

Extraschedular Consideration

Since the rating criteria for both long finger amputation and scars reasonably describe the Veteran's disability level and symptomatology, his disability picture is contemplated by the Rating Schedule.  The assigned schedular evaluations are adequate, and no referral for extraschedular consideration is required.  See 38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

The evidence fails to show anything unique or unusual about the Veteran's long finger amputation and scars that would render the schedular criteria inadequate.  There are no additional symptoms due to either disorder that are not addressed by the Rating Schedule.  To the extent that either disorder interferes with his employability and activities of daily life, such interference is contemplated by the schedular rating criteria.  38 C.F.R. § 4.1; VAOPGCPREC 6-96; see also Bagwell v. Brown, 9 Vet. App. 337, 338 (1996) (Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.)  

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

ORDER

Entitlement to an evaluation in excess of 10 percent for the partial distal amputation for the left middle finger is denied.

Entitlement to a compensable evaluation for left middle finger scars is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


